         Case 1:20-cv-00014-VM-KNF Document 23 Filed 07/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
LARRY SINGER,                                                         :
                                                                      :
                                        Plaintiff,                    :           ORDER
                                                                      :
                              -against-                               :     20-CV-00014 (VM)(KNF)
                                                                     :
GOOP, INC.,                                                         :
                                                                    :
                                        Defendant.                    :
------------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephonic conference was held with counsel to the respective parties on July 22, 2020. As

a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.        all discovery, of whatever nature, be initiated so as to be completed on or before

                   January 22, 2021;

         2.        the last date on which to amend pleadings will be September 4, 2020;

         3.        the last date on which to join additional parties will be September 4, 2020;

         4.        a telephonic status conference will be held with the parties on December 15, 2020, at

                   2:00 p.m. The parties shall use dial in (888) 557-8511 and enter access code

                   4862532;

         5.        any dispositive motion shall be made in accordance with the applicable provisions of

                   the assigned district judge’s Individual Rules of Practice;

         6.        if no dispositive motion is made, the parties shall submit their joint pretrial order to

                   the court on or before February 22, 2021. That document must conform to the

                   requirements for such an order that found in the Individual Rules of Practice of the

                   assigned district judge; and
      Case 1:20-cv-00014-VM-KNF Document 23 Filed 07/22/20 Page 2 of 2




      7.    should the parties determine that a settlement conference convened by the Court

            would be of utility, they shall communicate that to the Court, in a joint writing, and

            propose three (3) dates on which all parties will be available to participate in the

            settlement conference.

Dated: New York, New York                                     SO ORDERED:
       July 22, 2020




                                                 2
